People v Vasquez (2015 NY Slip Op 00303)





People v Vasquez


2015 NY Slip Op 00303


Decided on January 13, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 13, 2015

Tom, J.P., Friedman, Acosta, Saxe, Kapnick, JJ.


13927 5733/03

[*1] The People of the State of New York, Respondent,
vJuan Vasquez, Defendant-Appellant.


Scott A. Rosenberg, The Legal Aid Society, New York (Cheryl Williams of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Luis Morales of counsel), for respondent.

Judgment of resentence, Supreme Court, New York County (Richard D. Carruthers, J.), rendered October 19, 2011, as amended October 26, 2011, resentencing defendant to a term of 12 years, with 5 years' postrelease supervision, unanimously affirmed.
The resentencing proceeding imposing a term of postrelease
supervision was neither barred by double jeopardy nor otherwise unlawful (see People v Lingle, 16 NY3d 621 [2011]), and we do not find the term imposed to be excessive.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JANUARY 13, 2015
CLERK